                Case 2:13-cv-02620-PSG-E Document 181 Filed 02/11/21 Page 1 of 3 Page ID #:2120



                       1   HOGAN LOVELLS US LLP
                           Paul B. Salvaty (Bar No. 171507)
                       2   1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                       3   Telephone: (310) 785-4600
                           Facsimile: (310) 785-4601
                       4   paul.salvaty@hoganlovells.com
                       5   Attorneys for Plaintiff
                           ANTHONY BROWN, SR.
                       6
                       7
                       8                       UNITED STATES DISTRICT COURT
                       9                      CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   ANTHONY BROWN, SR.,                    Case No. 2:13-CV-02620-PSG-E
                      12                  Plaintiff,              PLAINTIFF’S STATUS
                                                                  CONFERENCE REPORT
                      13   v.
                                                                  Date:        February 16, 2021
                      14   VERONICA CONRADO, ET AL.,              Time:        2:30 p.m.
                                                                  Judge:       The Hon. Philip S. Gutierrez
                      15                  Defendant.              Courtroom:   6A
                      16                                          Action Filed: May 10, 2013
                                                                  Trial Date:   None Set
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW
                                                                      PLAINTIFF’S STATUS CONFERENCE REPORT
     LOS A NG EL ES
                Case 2:13-cv-02620-PSG-E Document 181 Filed 02/11/21 Page 2 of 3 Page ID #:2121



                       1         In advance of the Status Conference scheduled for February 16, 2021,
                       2   counsel for Plaintiff Anthony Brown, Sr., wishes to provide the Court with a brief
                       3   report on the status of this case.
                       4         As the Court is aware, Plaintiff is currently incarcerated at Mule Creek State
                       5   Prison in Ione, California. As a result of restrictions imposed by the Prison after
                       6   the onset of the current pandemic, Plaintiff’s counsel has had great difficulty
                       7   scheduling and conducting telephone calls with Plaintiff. Prior to the pandemic,
                       8   Plaintiff and his counsel had been able to communicate regularly by telephone.
                       9   After the onset of the pandemic, Plaintiff’s counsel was unable to conduct a single
                      10   telephone call with Plaintiff for many months. More recently, Prison officials have
                      11   been willing to schedule confidential phone calls but only when conducted pursuant
                      12   to a Court order or in advance of an imminent Court hearing. Following extensive
                      13   back and forth with the Prison officials, Plaintiff’s counsel today has been able to
                      14   schedule a confidential call with Plaintiff, which will proceed on the morning of
                      15   Tuesday, February 16, 2021, a few hours before the Status Conference is scheduled
                      16   to occur.
                      17         Since the Court’s last Status Conference, the parties have made progress on
                      18   the two discrete tasks that remain to be completed before trial. First, Plaintiff has
                      19   served final sets of document requests on Defendants as well as a subpoena for
                      20   documents on the Los Angeles Police Department. The purpose of these requests is
                      21   to obtain certain documents that have not yet been produced to Plaintiff and that
                      22   Plaintiff wishes to use in connection with the last remaining deposition of former
                      23   Deputy District Attorney Ashvanian. Counsel have discussed the document
                      24   requests and Plaintiff’s counsel have specified the particular categories of
                      25   documents that are most important. Counsel for Defendants is in the process of
                      26   identifying and reviewing voluminous potentially responsive documents. To the
                      27   extent that additional responsive documents are located, Counsel for Defendants
                      28   expects to produce those additional documents within the next few weeks. Once
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                     2       PLAINTIFF’S STATUS CONFERENCE REPORT
                Case 2:13-cv-02620-PSG-E Document 181 Filed 02/11/21 Page 3 of 3 Page ID #:2122



                       1   the remaining documents have been produced, then Plaintiff’s counsel will
                       2   transmit them to Plaintiff for discussion. At that point, Plaintiff will be ready to
                       3   schedule and proceed with the Ashvanian deposition. As soon as the Ashvanian
                       4   deposition has been completed, the Parties will be ready to prepare for and proceed
                       5   with trial.
                       6          To ensure that the case proceeds and that Plaintiff’s counsel is able to confer
                       7   with and consult with his client, Plaintiff’s counsel requests that the Court schedule
                       8   another status conference for approximately mid-March 2021. By then, Plaintiff’s
                       9   counsel expects that it will have received the remaining documents from
                      10   Defendants and the LAPD and will be ready to discuss those documents with
                      11   Plaintiff. Once Plaintiff’s counsel has an opportunity to confer with Plaintiff about
                      12   the documents, then the Ashvanian deposition can proceed and Plaintiff will be
                      13   ready for trial. Plaintiff’s counsel will be happy to address these issues and respond
                      14   to any other questions that the Court may have at the upcoming Status Conference.
                      15
                      16
                      17    Dated:       February 11, 2021         HOGAN LOVELLS US LLP
                      18
                      19                                           By: /s Paul B. Salvaty
                                                                      Paul B. Salvaty
                      20
                                                                          Attorneys for Plaintiff
                      21                                                  ANTHONY BROWN, SR.
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                      3       PLAINTIFF’S STATUS CONFERENCE REPORT
